Order entered July 12, 2013




                                                 In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                           No. 05-13-00713-CV

                           SWABACK PARTNERS, PLLC, Appellant

                                                   V.

                        OMP DEVELOPMENT, LLC, ET AL., Appellees

                         On Appeal from the County Court at Law No. 1
                                     Dallas County, Texas
                             Trial Court Cause No. CC-11-05103-A

                                               ORDER
        The Court has before it appellee ICI Construction, Inc.’s July 10, 2013 unopposed motion

to extend time to file its brief. We GRANT the motion and ORDER appellee ICI Construction,

Inc. to file its brief by July 30, 2013.


                                                          /s/   ELIZABETH LANG-MIERS
                                                                JUSTICE